Citation Nr: 1110347	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  06-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tuberculosis (TB).  

2.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had service in the Army National Guard from August 1994 to August 2004, with active service from October 1994 to March 1995 and February 2003 to May 2004, and service in the Air Force National Guard from December 2007, forward, with active service from May 2008 to October 2008.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In September 2009, the Board remanded the present matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has never been diagnosed with TB, and he does not have a current pulmonary disorder related to the positive TB test result. 


CONCLUSION OF LAW

The criteria for service connection for TB have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.3.07, 3.3.09 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in June 2004 and March 2006 letters and the claim was readjudicated in a June 2006 statement of the case.  Mayfield, 444 F.3d at 1333.

Additionally, VA has obtained all available service treatment records and notified the Veteran that the treatment records associated with his most recent active duty were not available.  VA assisted the appellant in obtaining evidence, afforded the appellant an examination which was adequate for adjudicative purposes (the examiner reviewed the claims file, elicited medical history, and performed all appropriate testing), and obtained a probative medical opinion (i.e. a medical opinion supported by rationale) as to whether the Veteran has active TB.  Furthermore, all known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Service connection may also be granted for chronic disorders, such as TB, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The service treatment and examination records indicate that at the time of entry in August 1994, the Veteran indicated that he did not know whether he had a history of TB.  The Veteran explained that he had a history of a positive TB test, for which he was provided INH for one year.  Examination of the lungs and chest was clinically normal.  During a June 1999 examination, the Veteran clarified that the positive TB test occurred in 1983, during college.  Examination of the lungs and chest was clinically normal.  April 2004 service treatment records reflect that the Veteran was seen in the chest clinic for physician evaluation due to positive TB tests in September 1997 and 1999.  The records indicate that a TB test had been negative in October 1994.  The records document that chest X-ray and clinical examination of the chest and lungs in April 2004 were normal and that the Veteran was asymptomatic for TB.  Nevertheless, the Veteran was prescribed nine months of INH as a precautionary measure.   

A VA examination was done in June 2004.  At that time, the Veteran denied any diagnosis or symptoms of active TB, such as cough, hemoptysis, shortness of breath, or pulmonary symptoms.  After examination, review of the file, and discussion with the Veteran, the examiner diagnosed the Veteran with positive PPD per claims file notes.  The examiner stated that although the Veteran was exposed to TB, as shown by the positive TB test, the Veteran "has never had positive active" TB.  The examiner added that it was impossible to determine how the Veteran was exposed to TB but it was at least as likely as not that the exposure occurred during service.   

An October 2004 VA treatment records reflects the Veteran's history of a positive PPD test and his negative history as to a diagnosis or any symptoms of active TB.  At the time of evaluation, he denied any cough, hemoptysis, shortness of breath, or pulmonary symptoms.  After examination, the Veteran was diagnosed with positive PPD.  The examiner noted that the Veteran had not been taking the INH as prescribed.  The examiner advised that, if the Veteran did not get INH at that time, chest-X-rays and PPD should be repeated in six to twelve months.  

A September 2005 VA treatment record repeats the Veteran's history of a positive TB test in service, with an unknown induration amount.  The record indicates that the Veteran had taken the INH for six months before quitting, which was deemed satisfactory.  At that time, if was determined that the Veteran should have a chest X-ray so a baseline X-ray would be available for future comparison.  The record indicates that the Veteran was informed where he could get the chest X-ray.  Subsequent VA treatment records do not reflect any diagnoses of TB or additional notations related to the positive TB test.  

As stated above, a current diagnosis is required for service connection to be warranted.  See also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In this case, the evidence does not suggest that the Veteran has ever had TB or has any other chronic pulmonary disorder:  the medical records are absent any such diagnosis and the Veteran has not contended that one has been rendered.  Furthermore, the Board notes that the Veteran has consistently denied any symptoms possibly suggestive of TB.  The Board acknowledges that the record includes positive TB test results.  However, a positive TB tine test result is considered to be a laboratory finding used in exploring a possible diagnosis of tuberculosis; purified protein derivative examination is used to test for exposure to Mycobacterium tuberculosis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1498, 1962 (30th ed. 2003).  As such, a positive test result is not a basis for compensation benefits.  Thus, based on the absence of evidence of a current disorder, to include any reported symptoms suggestive of a current disorder, the claim is denied.   

ORDER

Service connection for TB is denied.  


REMAND

The claim of service connection for PTSD arises from the same psychiatric symptoms as the diagnosed depression in the October 2004 and February 2007 VA treatment record.  Medical diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims.  Rather, the diagnoses need to be considered to determine the nature of the Veteran's current psychiatric condition relative to his claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, additional evidentiary development under the duty to assist is required on the claim of service connection for a psychiatric disorder.

Furthermore, based on the evidence of a diagnosis of depression, the amendment of the regulation governing service connection for PTSD, the evidence of service in a combat zone, and the Veteran competent history of behavioral changes since his deployment in 2003/2004, a new examination is needed.  See 38 U.S.C.A. § 5103A (d).  

Finally, although it appears that VA already attempted to obtain these records, because the matter is already being remanded and the records are potentially relevant, the medical records associated with the Veteran's service in the Air Force National Guard (which includes service with the 447th Expeditionary Civil Engineer Squadron, 447th Air Expeditionary Group, 332d Air Expeditionary Wing and the 142d Civil Engineer Squadron) should again be requested.  

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure all notification and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied for the claim of service connection for a psychiatric disorder.  

2.  Ask the Veteran about the existence of any outstanding VA, private, or Vet Center treatment records, and request all reported treatment records.  

3.  Request the medical records associated with the Veteran's service in the Air Force National Guard.  If no records are available, this should be noted in the record, and the Veteran should be so informed.  

4.  After completion of the foregoing, schedule the Veteran for a VA psychiatric examination.  The claims file should be made available to the examiner for review.  Prior to the examination, the AMC/RO must specify for the examiner whether the appellant served in a combat area and what non-combat area stressor or stressors it has determined are established by the record, and the examiner must be instructed which of those events may be considered for the purpose of determining whether the appellant was exposed to a stressor in service. 

If PTSD is diagnosed, the examiner should specify (1) whether each alleged in-service stressor established by the evidence of record was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; and (3) whether there is a link between the current symptomatology and one or more of the in-service stressors sufficient to produce PTSD.

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder, other than PTSD, onset in, was aggravated by, or was caused by service.   

A rationale for any opinion expressed should be provided.  

5.  Thereafter, readjudicate the claim of service connection.  If any benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


